DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   This Office Action is responsive to the Applicant’s Preliminary Amendment filed on 10/13/2021, in which claim 1 has been canceled, claims 2-21 have been added and entered of record.
3.   Claims 2-21 are pending for examination.

Information Disclosure Statement
4.    The Information Disclosure Statement (IDS) submitted on 10/13/2021 has been considered by the examiner and made of record in the application file.
 
Priority
5.    This application is a continuation application of U.S. Patent Application No. 16/744,091, filed on January 15, 2020, now U.S. Patent No. 11,080,219, issued on August 03, 2021.

Specification
6.   The Applicant is required to insert a U.S. Patent No. 11,080,219, of its application number 16/744,091, for claiming benefit of earlier filing data into the section “CROSS-REFERENCE TO RELATED APPLICATIONS” (paragraph [0001]). See 37 CFR 1.78 and MPEP § 201.11.

Claim Objections        
7.    Claims 4-5 and 18-19 are objected because of the following informalities:
        Claim 4, lines 3-4, “the first position of the second memory device15” should be amended to “a first position of the second memory device15”151515 in order to correct antecedent basis for this limitation in the claim.
        Claim 5, line 5, “the second position of the second memory device15” should be amended to “a second position of the second memory device15”151515 in order to correct antecedent basis for this limitation in the claim.
       Claim 18, lines 3-4, “the first position of the second memory device15” should be amended to “a first position of the second memory device15”151515 in order to correct antecedent basis for this limitation in the claim.
        Claim 19, line 5, “the second position of the second memory device15” should be amended to “a second position of the second memory device15”151515 in order to correct antecedent basis for this limitation in the claim.

Double Patenting
8.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
9.     Claims 2-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent 11,080,219 (hereinafter “Patent ’219”). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims of the instant application are either anticipated or would have been obvious over the referenced claims of Patent ’219 as follows:
            Claim 2 of the instant application is anticipated and having the same scope of invention by claim 1 of Patent ‘219 such as “a method, comprising: receiving, at a memory device, a command for entering a per-device addressability mode, wherein the command is received via at least one of a plurality of signal paths and comprises an address of the memory device, and wherein the memory device comprises a plurality of pins coupled with the plurality of signal paths in a configuration; determining that the address of the memory device is indicated by the command based at least in part on receiving the command; and entering into the per-device addressability mode based at least in part on determining that the address of the memory device is indicated by the command”.
            Claim 10 of the instant application is anticipated and having the same scope of invention by claim 9 of Patent ‘219 such as “an apparatus, comprising: a memory device comprising a plurality of pins configured for coupling with signal paths of a command/address (CA) 
            Claims 3-9 and 11-15 of the instant application are anticipated and having the same scope of invention by claims 2-8 and 10-15, respectively, of Patent ‘219. 

10.    Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent 11,080,219 (hereinafter “Patent ’219”), in view of Kwon et al. (U.S. Patent Application Publication 2019/0188162, hereinafter “Kwon”, cited in the IDS dated 10/13/2021). 
          Claim 16 of the examined application is obvious over and having the same scope of invention by claim 1 of Patent ‘219 such as “an apparatus, comprising: a memory device; and receive, at the memory device, a command for entering a per-device addressability mode, wherein the command is received via at least one of a plurality of signal paths and comprises an address of the memory device, and wherein the memory device comprises a plurality of pins coupled with the plurality of signal paths in a configuration; determine that the address of the memory device is indicated by the command based at least in part on receiving the command; and enter into the per-device addressability mode based at least in part on determining that the address of the memory device is indicated by the command”. 
          Claim 1 of Patent ‘219 does not specifically teach a controller coupled with the memory device.
          Kwon teaches an apparatus comprising a controller coupled with the memory device (Figs. 1A, 1B, 3, and accompanying texts, a memory controller 100 of Fig. 1 or 310 of Fig. 3 coupled with memory device 110 of Fig. 1 or 320 of Fig. 3).

            Claims 17-20 of the instant application are anticipated and having the same scope of invention by claims 2-8 of Patent ‘219. 
 
Notice Re Prior-Art Available Under Both Pre-AIA  And AIA 
11.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Consideration of Reference/Prior Art
12.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
13.    When responding to the Office action, Applicants are advised to provide the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.

Claim Rejections - 35 USC § 102
14.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

           Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. 
15.     Claims 2, 7-10, 14-16 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwon et al. (U.S. Patent Application Publication 2019/0188162, hereinafter “Kwon”, cited in the IDS dated 10/13/2021). 
           Regarding independent claim 2, Kwon discloses a method, comprising:
            receiving, at a memory device, a command for entering a per-device addressability mode, wherein the command is received via at least one of a plurality of signal paths and comprises an address of the memory device, and wherein the memory device comprises a plurality of pins coupled with the plurality of signal paths in a configuration (Figs. 3-6 and accompanying texts, receiving, at a memory device 320 of Fig. 3, a command “mask or MSK”  for entering a per-device addressability mode, as shown in steps 411 and 420 of Fig. 4, para. [0042]-[0043], wherein the “mask or MSK” command is received via at least one of a plurality of signal paths via command bus CMD_BUS and comprises an address A0-A3 of the memory device 320, para. [0048], and wherein the memory device 320 of Figs. 3, 6, comprises a plurality of pins or pads coupled with the plurality of signal paths via command bus CMD_BUS and address bus ADD_BUS in a configuration, as shown in Fig. 6 and para. [0066]-[0067]); 
            determining that the address of the memory device is indicated by the command based at least in part on receiving the command (Figs. 4-6 and accompanying texts, determining that 
          entering into the per-device addressability mode based at least in part on determining that the address of the memory device is indicated by the command (Figs. 4-6 and accompanying texts, entering into the per-device addressability mode PDA based at least in part on determining that the address A0-A3 of the memory device 320 is indicated by the command “mask or MSK”, as shown in Figs. 4-6 and accompanying texts).
         Regarding dependent claim 7, Kwon discloses the method of claim 2, wherein determining that the address of the memory device is indicated by the command comprises: determining that one or more pins of the plurality of pins are biased to a first voltage based at least in part on receiving the command (Figs. 5A, 6, and accompanying texts, determining that one or more pins, e.g., pin A3 of Figs. 5A and 6, of the plurality of pins are biased to a first voltage, e.g., voltage “high” corresponded to logic “1” in Fig. 5A, based at least in part on receiving the command “MSK”, as shown in Fig. 5A and para. [0052]). 
          Regarding dependent claim 8, Kwon discloses the method of claim 2, wherein: the configuration comprises a first pin of plurality of pins being coupled with a first signal path of the plurality of signal paths and a second pin of the plurality of pins being coupled with a second signal path of the plurality of signal paths (Figs. 5A, 6, and accompanying texts, the configuration comprises a first pin, e.g., chip select CS, of plurality of pins being coupled with a first signal path CS_n of the plurality of signal paths vis command bus CMD_BUS and a second pin, e.g., address A3, of the plurality of pins being coupled with a second signal path A3 of the plurality of signal paths via address bus ADD_BUS, as shown in Figs. 5A, 6, and accompanying texts).  
          Regarding dependent claim 9, Kwon discloses the method of claim 2, further comprising: receiving, at the memory device after entering into the per-device addressability 
        Regarding independent claim 10, Kwon discloses an apparatus, comprising: 
           a memory device comprising a plurality of pins configured for coupling with signal paths of a command/address (CA) channel (Figs. 3-6 and accompanying texts, a memory device 320 of Figs. 3 and 6 comprising a plurality of pins or pads CS_n, ACT_n,…, A13, A14 in Fig. 6  configured for coupling with signal paths of a command/address via command bus CMD_BUS and address bus ADD_BUS, para. [0066]-[0067]); 
       App. No.: 17/387,319PATENT Preliminary Amendment dated October 13, 2021 a first subset of signal paths of the CA channel coupled with a first subset of the plurality of pins of the memory device; and a second subset of signal paths of the CA channel coupled with a second subset of the plurality of pins of the memory device in a first configuration, wherein the second subset of signal paths of the CA channel is configured to receive address of the memory device for entering a per-device addressability mode (Figs. 3-6 and accompanying texts, a first subset of signal paths, e.g., command signals CS_n,…,WE_n, of the command bus CMD_BUS of the CA channel coupled with a first subset of the plurality of pins/pads of the memory device 320; and a second subset of signal paths, e.g., address signals BG0, …, A14, of the address bus ADD_BUS  of the CA channel coupled with a second subset of the plurality of pins/pads of the memory device 320 in a first configuration, wherein the second subset of signal paths, e.g., address signals BG0, …, A14, of the address bus ADD_BUS of the CA channel is configured to 
        Regarding dependent claim 14, Kwon discloses the apparatus of claim 10, wherein the memory device is configured to receive a command for entering the per-device addressability mode via the first subset of signal paths of the CA channel (Figs. 4-6 and accompanying texts, the memory device 320 of Figs. 3-6, is configured to receive a command “mask or MSK” for entering the per-device addressability PDA mode via the first subset of signal paths, e.g., command bus CMD_BUS, of the CA channel, as shown in Fig. 4-6 and accompanying texts), and wherein the memory device is configured to identify the address of the memory device based at least in part on the second subset of the plurality of pins being biased to a first voltage.
 (Figs. 4-6, and accompanying texts, the memory device 320 is configured to identify the address, e.g., address A3, of the memory device 320 based at least in part on the second subset, e.g. address bus ADD_BUS, of the plurality of pins being biased to a first voltage, e.g., voltage “high” corresponded to logic “1” in Fig. 5A, as shown in Fig. 5A and para. [0052]). 
          Regarding dependent claim 15, Kwon discloses the apparatus of claim 10, wherein one or more memory cells of the memory device are configured to be accessed based at least in part on the memory device receiving a command for accessing the memory device and the memory device entering the per- device addressability mode (Figs. 4-6, and accompanying texts, one or more memory cells in memory core 640 of the memory device 320 of Fig. 6 are configured to be accessed based at least in part on the memory device 320 receiving a command “mask or MSK” for accessing the memory device 320 and the memory device 320 entering the per- device addressability PDA mode, e.g., step 411 in Fig. 4, as shown in Figs. 4-6, and accompanying texts).
        Regarding independent claim 16, Kwon discloses an apparatus, comprising: 
             a memory device (Fig. 3, memory device 320); and

             receive, at the memory device, a command for entering a per-device addressability mode, wherein the command is received via at least one of a plurality of signal paths and comprises an address of the memory device, and wherein the memory device comprises a plurality of pins coupled with the plurality of signal paths in a configuration (Figs. 3-6 and accompanying texts, receive, at the memory device 320 of Fig. 3, a “mask” command for entering a per-device addressability mode, as shown in steps 411 and 420 of Fig. 4, para. [0042]-[0043], wherein the “mask” command is received via at least one of a plurality of signal paths via command bus CMD_BUS and comprises an address A0-A3 of the memory device 320, para. [0048], and wherein the memory device 320 of Figs. 3, 6, comprises a plurality of pins or pads coupled with the plurality of signal paths via command bus CMD_BUS and address bus ADD_BUS in a configuration, as shown in Fig. 6 and para. [0066]-[0067]); 
            determine that the address of the memory device is indicated by the command based at least in part on receiving the command (Figs. 4-6 and accompanying texts, determine that the address A0-A3 of the memory device 320 is indicated by the command “mask or MSK” based at least in part on receiving the command “mask or MSK”, as shown in Figs. 4-6 and accompanying texts); and 
           enter into the per-device addressability mode based at least in part on determining that the address of the memory device is indicated by the command (Figs. 4-6 and accompanying texts, enter into the per-device addressability mode PDA based at least in part on determining that the address A0-A3 of the memory device 320 is indicated by the command “mask or MSK”, as shown in Figs. 4-6 and accompanying texts).
          Regarding dependent claim 21, Kwon discloses the apparatus of claim 16, wherein, to determine that the address of the memory device is indicated by the command, the controller is operable to cause the apparatus to: determine that one or more pins of the plurality of pins are 

Conclusion
16.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515. The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/TRI M HOANG/Primary Examiner, Art Unit 2827